DETAILED ACTION
Status of Application
Applicant’s arguments filed on May 16, 2022 have been fully considered but they are not persuasive. Claims 1, 8, 15 and 21 have been amended. Claims 1-30 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 17/526896 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 5 is objected to because of the following informalities: In line 1-3, “wherein the plurality of straps define a length above the opening when in an extended position above the opening of the apparatus, and wherein the length is less than a height of the shell” should be --wherein the length of the plurality of straps above the opening when in the extended position above the opening is less than a height of the shell--. 
Note: the length above the opening when in an extended position above the opening already defined in claim 1, lines 11-12. 
Claim 15 is objected to because of the following informalities: In line 10, “a portion the bottom” should be --a portion of the bottom--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a shell defining an opening” in line 2 and “a top of the inner pocket is positioned at a top of the opening of the bag” in lines 9-10. However, it is not clear what structure is intended by “a top” of the opening as it is not clear how the opening can have a top. 
For the purpose of examination, the shell will be considered to define an opening at a top of the shell and a top of the inner pocket will be considered to be positioned at the top of the shell. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard (US 2015/0201722 A1) in view of Yamaguchi (JP 2000-106933 A and Translation).
Regarding claim 1, Brouard teaches an apparatus comprising: 
a shell (12) defining an opening at a top of the shell, a front (26), and a back (26) (FIG. 1);
a base comprising a base outer shell (14), wherein a bottom material (32, 42) covers a portion of the base outer shell and a portion of the shell (FIG. 5), and wherein the bottom material is configured to wrap around a bottom perimeter of the shell (FIG. 1-3, 5, 6);
a storage compartment (FIG. 1);
a top binding (32) positioned around an upper circumference of the opening (FIG. 1); 
an inner pocket (paragraph 21); and 
a plurality of straps (36/38), wherein the plurality of straps define a length above the opening of the apparatus when in an extended position above the opening and wherein the length is less than a height of the apparatus (FIG. 2) (paragraphs 13-24 and FIG. 1-6).
Brouard fails to teach a top of the inner pocket being positioned at the top of the shell and under the top binding. Yamaguchi teaches an analogous apparatus comprising a shell defining an opening (4) at a top of the shell, a front (3) and a back (3), a base (2), a top binding (3c) positioned around an upper circumference of the opening, an inner pocket (7a, 7b), and a plurality of straps (11). Yamaguchi further teaches that it is known in the prior art to position a top of the inner pocket under the top binding such that the top of the inner pocket is reinforced by the top binding and such that the inner pocket is positioned to be easily located and accessed (Translation paragraphs 5, 6 and Fig. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by positioning a top of the inner pocket under the top binding, as taught by Yamaguchi, as it has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket. 
Additionally, regarding the top of the inner pocket being positioned at the top of the shell, Applicant fails to disclose any criticality for the specific positioning claimed. Accordingly, although Yamaguchi is silent with respect to the exact position of the top of the inner pocket under the top binding in relation to the top of the shell, it would have been well within the level of ordinary skill in the art to further position the top of the inner pocket anywhere under the top binding of Brouard, including at the top of the shell as claimed, as merely repositioning the top of the inner pocket within the confines of the top binding would not modify the operation of the apparatus or the inner pocket and thus, is insufficient to patentably distinguish over the prior art absent persuasive evidence that the particular position is significant. 
Brouard also fails to teach a closure device configured to secure portions of the sidewalls together. Yamaguchi additionally teaches that it is known and desirable in the prior art to provide a closure device (5) configured to secure portions of the sidewalls together in order to secure items within the storage compartment and in order to prevent items within the storage compartment from falling out (Translation paragraphs 5-8 and Fig. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the apparatus with a closure device configured to secure portions of the sidewalls together, as taught by Yamaguchi, in order to provide the apparatus with a means for securing items within the storage compartment and for preventing items within the storage compartment from falling out. 
Regarding claim 5, Brouard as modified by Yamaguchi teaches the apparatus of claim 1 above, wherein the length of the plurality of straps above the opening when in the extended position above the opening is less than a height of the shell (Brouard: FIG. 2).
Regarding claim 6, Brouard as modified by Yamaguchi teaches the apparatus of claim 1 above, wherein the closure device further comprises a clamp (Yamaguchi Translation paragraphs 5-8). It is noted that one skilled in the art would consider the slider portion of the zipper disclosed by Yamaguchi to be a clamp. Although Yamaguchi fails to expressly disclose the clamp being plastic, zippers are well known in the prior art to be formed from plastic. Accordingly, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to provide Brouard with the closure device disclosed by Yamaguchi and by forming the closure device of plastic, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 7, Brouard as modified by Yamaguchi teaches the apparatus of claim 1 above, wherein the inner pocket is coupled to an interior wall of the storage compartment (Brouard: paragraph 21). 
Regarding claim 8, Brouard teaches a bag comprising: 
a shell (12) comprising a sidewall, an opening, an upper portion, a rim, and a bottom portion (FIG. 1), wherein the rim comprises an upper binding (32) (FIG. 1), wherein the shell is flexible (paragraph 6), and wherein the shell comprises a vertically extending seam (paragraphs 16, 17, 22, 23 and FIG. 1, 3);
a base defining a bottom of the bag, wherein the base comprises a base outer shell (14) and wherein a bottom material (32, 42) covers a portion of the base outer shell and a portion of the shell (FIG. 1-3, 5, 6), and wherein the bottom material is configured to wrap around a bottom perimeter of the shell (FIG. 1-3, 5, 6);
a plurality of straps (36/38); 
a storage compartment configured for storage of contents, wherein the opening is configured to allow access to the storage compartment (FIG. 1); and 
an inner pocket (paragraph 21) (paragraphs 13-24 and FIG. 1-6).
Brouard fails to teach a top portion of the inner pocket being positioned under the upper binding and a top of the inner pocket being positioned at the rim. Yamaguchi teaches an analogous bag comprising a flexible shell having an upper binding (3c) positioned along an upper circumference of the shell, a base defining a bottom of the bag (2), a plurality of straps (11), a storage compartment and an inner pocket (7a, 7b). Yamaguchi further teaches that it is known in the prior art to position a top portion of the inner pocket under the upper binding such that the top portion of the inner pocket is reinforced by the upper binding and such that the inner pocket is positioned to be easily located and accessed (Translation paragraphs 5, 6 and Fig. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by positioning a top portion of the inner pocket under the upper binding, as taught by Yamaguchi, as it has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket. 
Additionally, regarding the top of the inner pocket being positioned at the rim, Applicant fails to disclose any criticality for the specific positioning claimed. Accordingly, although Yamaguchi is silent with respect to the exact position of the top of the inner pocket under the upper binding in relation to the rim, it would have been well within the level of ordinary skill in the art to further position the top of the inner pocket anywhere under the upper binding of Brouard, including at the rim as claimed, as merely repositioning the top of the inner pocket within the confines of the upper binding would not modify the operation of the apparatus or the inner pocket and thus, is insufficient to patentably distinguish over the prior art absent persuasive evidence that the particular position is significant. 
Brouard also fails to teach a closure device configured to secure portions of the sidewall. Yamaguchi additionally teaches that it is known and desirable in the prior art to provide a closure device (5) configured to secure portions of the sidewall in order to secure items within the storage compartment and in order to prevent items within the storage compartment from falling out (Translation paragraphs 5-8 and Fig. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the bag with a closure device configured to secure portions of the sidewall, as taught by Yamaguchi, in order to provide the bag with a means for securing items within the storage compartment and for preventing items within the storage compartment from falling out. 
Regarding claim 12, Brouard as modified by Yamaguchi teaches the bag of claim 8 above, wherein the plurality of straps define a length above the opening of the bag when in an extended position above the opening of the bag, wherein the length is less than a height of the bag (Brouard: FIG. 2).
Regarding claim 13, Brouard as modified by Yamaguchi teaches the bag of claim 8 above, wherein the closure device further comprises a clamp configured to close the opening (Yamaguchi Translation paragraphs 5-8). It is noted that one skilled in the art would consider the slider portion of the zipper disclosed by Yamaguchi to be a clamp.
Claims 2-4, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi, as applied to claims 1 and 8 above, and further in view of Seiders et al. (US 2015/0225164 A1, hereinafter Seiders).
Regarding claim 2, Brouard as modified by Yamaguchi teaches the apparatus of claim 1 above, wherein the base is semi-rigid (Brouard: paragraph 5) but fails to teach an embossed name or logo on a bottom surface of the base. Seiders teaches an analogous apparatus comprising a shell defining a front (216) and a back (217), a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the apparatus with branding information by embossing a name or logo on a bottom surface of the base (paragraph 31).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the base with a name or logo embossed on a bottom surface of the base, as taught by Seiders, in order to provide the apparatus with branding information. 
Further, it should be noted that Brouards disclosure of the base being a plastic or rubber material that is less flexible than the material of the body of the tote and Brouards further disclosure of the term substantially rigid encompassing base materials and configurations where the base is less flexible than the tote body (paragraph 5) is sufficient to meet the claimed semi-rigid limitation. 
Regarding claim 3, Brouard as modified by Yamaguchi teaches the apparatus of claim 1 above, but fails to teach the shell including a logo or a name patch. Seiders teaches an analogous apparatus comprising a shell defining a front (216) and a back (217), a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the shell with a logo or a name patch in order to provide the apparatus with branding information (paragraph 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the shell with a logo or a name patch, as taught by Seiders, in order to provide the apparatus with branding information. 
Regarding claim 4, Brouard as modified by Yamaguchi teaches the apparatus of claim 1 above, but fails to teach at least one of the plurality of straps further including at least one loop, wherein the at least one loop is configured for an attachment of items. Seiders teaches an analogous apparatus comprising a shell defining a front (216) and a back (217), a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with at least one loop (224) configured for the attachment of items (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing at least one of the plurality of straps with at least one loop, as taught by Seiders, in order to provide a means for attaching items to the apparatus. 
Regarding claim 9, Brouard as modified by Yamaguchi teaches the bag of claim 8 above, but fails to teach an embossed name or logo on the bottom portion. Seiders teaches an analogous bag comprising a flexible shell, a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the bag with branding information by embossing a name or logo on a surface of the bag (paragraph 31, 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing an embossed name or logo on any surface of the bag, such as on the bottom portion of the shell, as taught by Seiders, in order to provide the bag with branding information. 
Regarding claim 10, Brouard as modified by Yamaguchi teaches the bag of claim 8 above, wherein the bottom material is configured to wrap around a bottom perimeter of the shell (Brouard: paragraph 32 and FIG. 1-3, 5, 6) but fails to teach the shell including a logo or a name patch. Seiders teaches an analogous bag comprising a flexible shell, a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the shell with a logo or a name patch in order to provide the bag with branding information (paragraph 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the shell with a logo or a name patch, as taught by Seiders, in order to provide the bag with branding information. 
Regarding claim 11, Brouard as modified by Yamaguchi teaches the bag of claim 8 above, but fails to teach at least one of the plurality of straps further including at least one loop. Seiders teaches an analogous bag comprising a flexible shell, a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with at least one loop (224) configured for the attachment of items (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing at least one of the plurality of straps with at least one loop, as taught by Seiders, in order to provide a means for attaching items to the bag. 
Regarding claim 14, Brouard as modified by Yamaguchi teaches the bag of claim 8 above, but fails to teach an inner liner and an intermediate layer positioned between the inner liner and the base outer shell. Seiders teaches an analogous bag comprising a flexible shell, a base comprising a base outer shell (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to further provide the bag with an inner liner (500) and an intermediate insulating layer (502b) positioned between the inner liner and the base outer shell in order to configure the bag with an insulating structure configured to keep desired contents cool or warm (paragraphs 27-34).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing an inner liner and an intermediate layer positioned between the inner liner and the base outer shell, as suggested by Seiders, in order to provide the bag with an insulating structure configured to keep desired contents cool or warm.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 200177739 Y1) in view of Yamaguchi. 
Regarding claim 15, Young teaches a bag comprising: 
a shell (10) defining an opening, a front, and a back;
a bottom inner liner (23), wherein the bottom inner liner is affixed to a bottom of the shell (FIG. 3);
a base outer shell (22), wherein the base outer shell is positioned on a bottom of the bag, wherein a bottom material (21) covers a portion of the base outer shell and a portion of the shell, and wherein the bottom material is configured to wrap around a bottom perimeter of the shell and wherein a portion of the bottom material is positioned on an underside of the base outer shell (Fig. 3);
a storage compartment (FIG. 1);
a top binding (11) positioned around an upper circumference of the opening (FIG. 1); and 
a plurality of straps (Fig. 1) (English Translation Disclosure and FIG. 1-3).
Young fails to teach an inner pocket positioned under the top binding on an interior of the storage compartment. Yamaguchi teaches an analogous bag comprising a shell defining an opening (4), a front (3) and a back (3), a base (2), a top binding (3c) positioned around an upper circumference of the opening, and a plurality of straps (11). Yamaguchi further teaches that it is known in the prior art to provide an inner pocket (7a, 7b) positioned under the top binding in an interior of the storage compartment for securely and separately storing smaller items (Translation paragraphs 5, 6 and Fig. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Young by providing an inner pocket positioned under the top binding on an interior of the storage compartment, as taught by Yamaguchi, in order to provide a means for securely and separately storing smaller items.
Regarding claim 17, Young as modified by Yamaguchi teaches the bag of claim 15 above, wherein the bag further comprises a means for closing (slide fastener) (Young: English Translation Disclosure and Fig. 1, 3).
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yamaguchi, as applied to claim 15 above, and further in view of Seiders. 
Regarding claim 16, Young as modified by Yamaguchi teaches the bag of claim 15 above, but fails to teach an embossed name or logo on the bottom of the bag and an attachment device in the form of a D-ring. Seiders teaches an analogous bag comprising a shell defining a front (216) and a back (217), a bottom (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the bag with branding information by embossing a name or logo on the bottom of the bag (paragraph 31) and to provide the bag with an attachment device in the form of a D-ring for securing/tying down the bag and/or for securing various objects to the bag (paragraph 36).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Young by additionally providing the bag with a name or logo embossed on the bottom of the bag and by providing an attachment device in the form of a D-ring, as taught by Seiders, in order to provide the bag with branding information and in order to provide the bag with a means for securing/tying down the bag and/or for securing various objects to the bag. 
Regarding claim 18, Young as modified by Yamaguchi teaches the bag of claim 15 above, but fails to teach the plurality of straps being affixed to a plurality of reinforcement patches and the plurality of reinforcement patches being affixed to the shell. Seiders teaches an analogous bag comprising a shell defining a front (216) and a back (217), a bottom (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known in the prior art to affix the plurality of straps to a plurality of reinforcement patches (220) and to affix the plurality of reinforcement patches to the shell in order to structurally support the plurality of straps (paragraph 32).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Young by affixing the plurality of straps to a plurality of reinforcement patches and by affixing the plurality of reinforcement patches to the shell, as taught by Seiders, in order to structurally support the plurality of straps. 
Regarding claim 19, Young as modified by Yamaguchi and Seiders teaches the bag of claim 18 above, wherein the plurality of reinforcement patches are secured to the shell by stitching, adhesive or welding (Seiders: paragraph 32). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yamaguchi and Seiders, as applied to claim 19 above, and further in view of Mogil et al. (US 2014/0248003 A1, hereinafter Mogil).
Regarding claim 20, Young as modified by Yamaguchi and Seiders teaches the bag of claim 19 above, but fails to teach at least one of the plurality of straps further comprising additional padding. Mogil teaches an analogous bag comprising a plurality of straps (30, 32) affixed to a plurality of reinforcement patches (130) and further teaches that it is known in the prior art to additionally provide at least one of the plurality of straps with additional padding (34) configured to wrap around the plurality of straps to facilitate carrying in one hand (paragraph 25).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Young by providing at least one of the plurality of straps with additional padding, as taught by Mogil, to facilitate carrying the plurality of straps in one hand. 
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Baker (US 5,632,558 A), Seiders and Yamaguchi. 
Regarding claim 21, Brouard teaches a tote bag comprising: 
a shell (12) comprising a top, an opening, a first side (26), and a second side (26) (FIG. 1), wherein the shell is foldable (paragraph 6 and FIG. 1);
a plurality of straps (36/38); 
a plurality of reinforcement patches (36), wherein the plurality of straps are connected to the plurality of reinforcement patches and the reinforcement patches are attached to the shell (paragraph 19);
a base (14) defining a bottom of the tote bag, wherein the base is elongated and wherein the opening is configured to allow access to a storage compartment (paragraph 15);
an inner pocket attached to an upper portion of the shell (paragraph 21); and 
a top binding (32) configured to surround an opening circumference at the top of the shell (paragraphs 16, 17, 22, 23 and FIG. 1, 3).
Brouard fails to teach the shell being formed from an integral material, wherein ends of the integral material are attached together to form a seam. Baker teaches a bag comprising a foldable shell having a top, an opening, a first side and a second side (Fig. 1). Baker further teaches it is known and desirable in the prior art to form bags from a single integral material, wherein ends of the integral material are attached together to form a single vertical seam, in order to improve the strength of the bag by eliminating points of weakness that are present when a bag has multiple vertical seams created by joining multiple adjacent wall panels (column 3 lines 10-39).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by alternatively forming the shell from an integral material, wherein ends of the integral material are attached together to form a seam, as taught by Baker, in order to improve the strength of the bag. 
Brouard also fails to teach the plurality of straps comprising a plurality of loops and the base including a logo or a name. Seiders teaches an analogous tote bag comprising a flexible shell, a plurality of straps (210), a plurality of reinforcement patches (220), a base (215), and a storage compartment (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with a plurality of loops (224) configured for the attachment of items (paragraph 37 and FIG. 2, 8A) and to provide the base with branding information such as a logo or a name (paragraph 31).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the plurality of straps with a plurality of loops and by providing the base with a logo or a name, as taught by Seiders, in order to provide a means for attaching items to the tote bag and in order to provide the tote bag with branding information. 
Further, Brouard fails to teach the inner pocket comprising a zipper, the inner pocket comprising a top attached to the top of the shell and positioned under the top binding, and a closure device configured to close the storage compartment. Yamaguchi teaches an analogous tote bag comprising a flexible shell (3), a plurality of straps (11), a base (2), an inner pocket (7a, 7b) and a top binding (3c) configured to surround an opening circumference at a top of the shell. Yamaguchi further teaches that it is known in the prior art to provide the inner pocket with a zipper (8) configured to open and close the inner pocket in order to selectively secure items within the inner pocket, to position a top of the inner pocket under the top binding such that the top of the inner pocket is attached to the top of the shell, such that the top of the inner pocket is reinforced by the top binding and such that the inner pocket is positioned to be easily located and accessed, and to provide a closure device (5) configured to close the storage compartment in order to secure items within the storage compartment and in order to prevent items within the storage compartment from falling out (Translation paragraphs 5-8 and Fig. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by providing the inner pocket with a zipper configured to open and close the inner pocket, by positioning a top of the inner pocket under the top binding such that the top of the inner pocket is attached to the top of the shell, and by providing a closure device configured to close the storage compartment, as taught by Yamaguchi, in order to provide the tote bag with a means for securing items within the inner pocket and the storage compartment and for preventing items within inner pocket and the storage compartment from falling out and as positioning the inner pocket under the top binding has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket. 
Regarding claim 22, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein the plurality of loops are configured to receive rings (Seiders: paragraph 37 and FIG. 2, 8A).
Regarding claim 23, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 22 above, wherein the plurality of straps are sewn to the plurality of reinforcement patches (Brouard: paragraph 19) and wherein the rings are D-rings (Seiders: FIG. 8A).
Regarding claim 24, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein the plurality of reinforcement patches are secured to the shell by stitching, adhesive or welding (Brouard: paragraph 19). 
Regarding claim 25, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein the base includes a base outer shell (Brouard: 14) but fails to teach the base further including a bottom inner liner and a foam layer, wherein the foam layer is positioned between the bottom inner liner and the base outer shell. Seiders, however, further teaches that it is known and desirable in the prior art to configure the base of an analogous tote bag with a base outer shell (505), a bottom inner liner (500) and a foam layer (502b) positioned between the bottom inner liner and the base outer shell in order to provide the bag with an insulating structure configured to keep desired contents cool or warm (paragraphs 27-34).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the base with a bottom inner liner and a foam layer positioned between the bottom inner liner and the base outer shell, as suggested by Seiders, in order to provide the bag with an insulating structure configured to keep desired contents cool or warm. 
Regarding claim 26, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein the shell further comprises a bottom material (32, 42) configured to wrap around a bottom perimeter of the shell (Brouard: paragraphs 18, 20).
Regarding claim 27, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 23 above, wherein the plurality of straps are sewn with a cross-stitching pattern (Brouard: FIG. 1, 2).
Regarding claim 28, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein at least one of the plurality of straps further comprises additional padding (38) (Brouard: paragraph 20 and FIG. 1-3).
Regarding claim 29, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein the plurality of straps are attached to the plurality of reinforcement patches with rectangular shaped stitching patterns (Brouard: paragraph 19 and FIG. 1, 2).
Regarding claim 30, Brouard as modified by Baker, Seiders and Yamaguchi teaches the tote bag of claim 21 above, wherein the closure device is formed of one or more of a hook and loop, a button, a snap, a buckle, a zipper or a plastic clamp (Yamaguchi: Translation paragraphs 5-8 and Fig. 1, 2).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Brouard and Yamaguchi fails to teach the amended limitations, is not persuasive. 
The rejections and prior art applied in the previous rejection of record were only intended to address the limitations as previously presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        /JES F PASCUA/Primary Examiner, Art Unit 3734